WINDOM, Presiding Judge,
dissenting.
The issue upon which the majority reverses the circuit court’s denial of Barbara Ann Roberts’s Rule 32, Ala. R.Crim. P., petition — that counsel who represented Roberts on direct appeal and during the Rule 32 proceedings suffered from a conflict of interest — is not jurisdictional and has not been raised on appeal. Cf. Slaton v. State, 902 So.2d 102, 108 (Ala.Crim.App.2003) (allegations of a conflict of interest are nonjurisdictional and waivable); Morales v. Bridgforth, 136 N.M. 511, 514, 100 P.3d 668, 671 (2004). Accordingly, this *1144issue is not properly before this Court for review. Cf. State v. Stanko, 402 S.C. 252, 270, 741 S.E.2d 708, 717 (2013) (holding that a claim that postconviction counsel suffered from a conflict of interest was not preserved for review); Wallace v. State, 935 P.2d 366, 370 (Okla.Crim.App.1997). Because this nonjurisdictional issue is not properly before this Court, I do not believe that it provides a valid basis for reversing the decision of the circuit court, fore, I respectfully dissent. There-
KELLUM, J., concurs,